DISMISS and Opinion Filed September 1, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00861-CR

                         JOHN JACKSON, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 6
                            Dallas County, Texas
                    Trial Court Cause No. F21-54009-X

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                          Opinion by Chief Justice Burns
      John Jackson filed a notice of appeal on August 29, 2022, stating he wished

to appeal the trial court’s August 2, 2022 order modifying the terms and conditions

of his probation.

      Orders modifying conditions of community supervision are not appealable

orders. Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); see Davis v.

State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (legislature has authorized

appeal in two instances: from order granting probation and from order revoking

probation; there is no legislative authority for entertaining a direct appeal from an

order modifying the conditions of community supervision). Without an appealable
order, this Court has no jurisdiction to entertain this appeal. Abbott v. State, 271

S.W.3d 694, 697 (Tex. Crim. App. 2008); Nikrasch v. State, 698 S.W.2d 443, 450

(Tex. App.—Dallas 1985, no pet.).

      We dismiss this appeal for want of jurisdiction.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
220861F.U05




                                        –2–
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

JOHN JACKSON, Appellant                    On Appeal from the Criminal District
                                           Court No. 6, Dallas County, Texas
No. 05-22-00861-CR        V.               Trial Court Cause No. F21-54009-X.
                                           Opinion delivered by Chief Justice
THE STATE OF TEXAS, Appellee               Burns. Justices Myers and Pedersen,
                                           III participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered September 1, 2022




                                     –3–